UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6404


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

FREDERICK GASTON BROWN, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:90-cr-00149-RGD-3)


Submitted: February 16, 2022                                      Decided: March 14, 2022


Before NIEMEYER and RUSHING, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frederick Gaston Brown, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Frederick Gaston Brown, Jr., appeals the district court’s order denying his motion

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the

First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. United States v. Brown, No. 2:90-cr-00149-RGD-3 (E.D. Va.

Mar. 3, 2021). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2